Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a one-dimensional confocal spatial filtering device, a processing unit, a device for chromatic dispersion compensation, in claims 1, & 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 & 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Y. Chen, S. Huang, A. D. Aguirre, and J. G. Fujimoto, "Real-Time Imaging of Biological Tissues using High Resolution Line-Scanning Optical Coherence Microscopy," in Conference on Lasers and Electro-Optics/Quantum Electronics and Laser Science Conference and Photonic Applications Systems Technologies, OSA Technical Digest Series (CD) (Optica Publishing Group, 2007), paper CFL4) (Chen) in view of Everett et al (PGPub 2016/0209201) (Everett).
	Regarding Claims 1 & 11, Chen discloses a high-resolution line-scanning optical coherence microscope, comprising:
	a spectrally broadband light source (Fig. 1(A), Broadband TI:Sapphire laser); 
a sensor with a one-dimensional sensing surface (LSCCD); 
an interferometric microscope (Fig. 1(A)) comprising a reference arm, at the end of which is arranged a reflecting reference surface (M), an object arm configured to receive an object to be imaged (the arm with the 1D stage), a beam splitter (BS) coupling said object arm and reference arm to said light source and to said sensor, and at least a first microscope objective (MO) arranged on said object arm; 
a one-dimensional confocal spatial filtering device (CL) configured to interact with said light source in order to illuminate said object along a focal line located in an object space of said first microscope objective, and configured to select the light backscattered by said object and coming from said focal line, so as to form a one- dimensional image of said focal line on the detection surface (Page 1, 2nd Paragraph); 
a device (235, 237) for unidirectional scanning of said focal line (1D stage, Page 1, 2nd Paragraph)
a processing unit configured to produce at least one two-dimensional tomographic en-face image of said object to be observed, arranged in a plane substantially perpendicular to said optical axis of the microscope objective, from a plurality of one-dimensional interferometric images of the object that are produced by the interferometric microscope for different positions of said focal line during said unidirectional scanning and are acquired by said sensor (Page 1, 2nd Paragraph);
Chen fails to explicitly disclose a device for unidirectional scanning of said focal line comprising a reflecting surface and means for rotating the reflecting surface along an axis of rotation substantially perpendicular to an optical axis (z) of the first microscope objective, said reflective surface being arranged on said object arm, upstream of said first microscope objective, such that the object arm does not include any optical element for the optical conjugation of the reflecting surface and an entrance pupil of the first microscope objective, the device for unidirectional scanning being configured to scan the focal line in a lateral direction (y) substantially perpendicular to the optical axis (z) of said first microscope objective; 
However, Everett teaches line-field imaging systems, comprising: 
a device for unidirectional scanning (200, Fig. 1, Paragraph 24) of said focal line comprising a reflecting surface (200) and means for rotating the reflecting surface along an axis of rotation substantially perpendicular to an optical axis of the first microscope objective. The axis of rotation of the mirror is perpendicular to the optical axis. From the viewers perspective rotation axis is the Z axis if the page is the XY plane;
 said reflective surface being arranged on said object arm (see fig. 1), upstream of said first microscope objective (In the combination the objective of Chen would replace the 4f lens configuration of Everett), such that the object arm does not include any optical element for the optical conjugation of the reflecting surface and an entrance pupil of the first microscope objective (again, the mirror would be combined into Chen and would have the same relation to the objective in Chen that it does to the 4f configuration in Everett), the device for unidirectional scanning being configured to scan the focal line in a lateral direction substantially perpendicular to the optical axis of said first microscope objective (Paragraph 24);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Chen with a device for unidirectional scanning of said focal line comprising a reflecting surface and means for rotating the reflecting surface along an axis of rotation substantially perpendicular to an optical axis (z) of the first microscope objective, said reflective surface being arranged on said object arm, upstream of said first microscope objective, such that the object arm does not include any optical element for the optical conjugation of the reflecting surface and an entrance pupil of the first microscope objective, the device for unidirectional scanning being configured to scan the focal line in a lateral direction (y) substantially perpendicular to the optical axis (z) of said first microscope objective because this is functionally equivalent to the stage moving as disclosed in Chen and would be used in cases where the intended sample cannot be placed on a stage and moved. 
The method of claim 11 is also met by this disclosure.

Regarding Claims 2 & 12, Chen as modified by Everett discloses the aforementioned. Further, Chen discloses wherein said processing unit is configured to:
 produce a plurality of one-dimensional tomographic images of said object (Pages 1 & 2, 3rd Paragraph), each image of said plurality of one-dimensional tomographic images being produced from a plurality of one-dimensional interferometric images acquired by said sensor for different positions of said focal line during said unidirectional scanning; and produce said two-dimensional tomographic en-face image of said object from said plurality of one-dimensional tomographic images. It is disclosed that as the sample is scanned by the stage the line scan camera is acquiring images. These images are then combined into an En face image (Page 1, 2nd Paragraph)
The method of claim 12 is also met by this disclosure.

Regarding Claims 3 & 13, Chen as modified by Everett discloses the aforementioned. Further, Chen discloses means for unidirectional displacement (Fig. 1(A), PZT) of said reflecting reference surface in an axial direction; and 
wherein said processing unit is configured to: produce a plurality of one-dimensional tomographic images of said object, each image of said plurality of one-dimensional tomographic images being produced from a plurality of one-dimensional interferometric images acquired by said sensor for different positions of the reflecting reference surface (Pages 1 & 2, 3rd Paragraph). The reference mirror is sinusoidally oscillated as the line scan camera is acquiring images which meets this limitation; and produce said two-dimensional tomographic en-face image of said object from said plurality of one-dimensional tomographic images. It has already been shown it produces En face images from this process. 
The method of claim 13 is also met by this disclosure.

	Regarding Claims 4 & 14, Chen as modified by Everett discloses the aforementioned but fails to explicitly disclose for each image of said plurality of one-dimensional tomographic images, said means for moving said reflecting reference surface are configured to further introduce an additional axial displacement of said reflecting reference surface, making it possible to compensate for a phase shift introduced by the device for scanning the focal line;
	However, the examiner takes official notice that one of ordinary skill in the art at the time of filing would know this; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Chen as modified by Everett with for each image of said plurality of one-dimensional tomographic images, said means for moving said reflecting reference surface are configured to further introduce an additional axial displacement of said reflecting reference surface, making it possible to compensate for a phase shift introduced by the device for scanning the focal line because compensating for the phase shift caused by scanning the line across a sample at different path lengths produces a more accurate En face image. 
The method of claim 14 is also met by this disclosure.
	Regarding Claim 7, Chen as modified by Everett discloses the aforementioned. Further, Chen discloses a device for chromatic dispersion compensation (GP) arranged on one and/or the other of said object arm and reference arm (Fig. 1(A), it’s in the object arm).
	Regarding Claim 8, Chen as modified by Everett discloses the aforementioned. Further, Chen discloses wherein said interferometric microscope is a Linnik microscope (Page 1, 1st Paragraph), further comprising a second microscope objective (Fig. 1(A), MO in reference arm), arranged on said reference arm, said reference arm and object arm being separate.
	Regarding Claims 9 & 15, Chen as modified by Everett discloses the aforementioned. Further, Chen discloses means for axial displacement (Sample Stage) of said focal line in a direction parallel to said optical axis of said first microscope objective for a displacement of said focal line in depth in the object (Page 1, 2nd Paragraph); and wherein: the processing unit is configured to further produce a three-dimensional image of said object to be observed, from a plurality of en-face images that are produced for different depths of the focal line (Page 1, 1st Paragraph “Optical coherence microscopy (OCM) provides high resolution in three-dimensions for visualization of cellular and sub-cellular morphology”). Acquiring the disclosed series of En Face images at different depths is a 3D image of the observed sample.
The method of claim 15 is also met by this disclosure.
Regarding Claim 10, Chen as modified by Everett discloses the aforementioned but fails to explicitly disclose said means for axially moving the focal line comprise displacement means integral with an assembly comprising said first microscope objective and said beam splitter, for moving in a direction parallel to said optical axis of said first microscope objective;
However, the examiner takes official notice that one of ordinary skill in the art at the time of filing would know this; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Chen as modified by Everett with said means for axially moving the focal line comprise displacement means integral with an assembly comprising said first microscope objective and said beam splitter, for moving in a direction parallel to said optical axis of said first microscope objective because this is functionally equivalent to the moving of the stage to axially displace the sample and would be chosen in cases where the sample is not on movable on a stage. 
Allowable Subject Matter
Claims 5 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 5 the prior art of record, taken alone or in combination, fails to disclose or render obvious a fold reflecting surface arranged in the reference arm, and means for moving said fold reflecting surface in one and/or the other of an axial direction (zr) and a lateral direction (yr); and wherein: said processing unit is configured to: produce a plurality of one-dimensional tomographic images of said object, each image of said plurality of one-dimensional tomographic images being produced from a plurality of one-dimensional interferometric images acquired by said sensor for different positions of said fold reflecting surface; and produce said two-dimensional tomographic en-face image of said object from said plurality of one-dimensional tomographic images, in combination with the rest of the limitations of the claim. 
Claim 6 is allowable based upon it’s dependency. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
September 14, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886